DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive.
In response to the arguments that Xu (US 2017/0273055 A1) does not disclose a “group manager UE” with capability to completely manage and take over responsibility for an intra-group communication (Remarks, p. 26-27), Examiner respectfully disagrees.
It is noted that the features upon which applicant relies (i.e., a group manager UE manages and takes over responsibility for an intra-group communication) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims as amended do not appear to recite the above argued feature. For example, amended claim 1 recites:
A User Equipment - UE - for a cellular network, the UE comprising 
a first interface for UE-to-Basestation communication configured to communicate with a base station of the cellular network, and 
a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE-Group to which the UE belongs, 
wherein the UE is configured to receive via its first interface configuration data for configuring its second interface, and configured to send control information to the one or more other UEs for informing them how to configure their respective second interface, 

Claim 1 only requires the UE (manager UE) being configured to send control information to other UEs and to coordinate an intra-group communication.

Xu discloses:
[0031] In a scenario shown in FIG. 1, DUE1, DUE2, DUE4 and DUE5 are constructed into a DUE cluster. In the DUE cluster, DUE5 is a CH (Cluster Head). The cluster head in the present disclosure is a DUE within the cluster which maintains a link with a network side, and can assist members in the cluster in performing D2D communication mode switch.

[0042] According to the embodiment of the present disclosure, UE 200 served as the cluster head DUE5 may configure the resources (and optionally the MCS) for performing the D2D communication for DUE2 and DUE4 in the cluster, thereby assisting in successfully switching to a unicasting communication mode from a D2D broadcasting or multicasting mode, or further assisting in a switch flow of switching from a D2D unitcasting communication object to another D2D unitcasting communication object. 
 
[0073] In step 7, the eNB prepares for switching and transmits a SWITCH REQUEST ACKNOWLEDGE message to the CH, the SWITCH REQUEST ACKNOWLEDGE message carries information required by switching the D2D communication mode by the DUE. The SWITCH REQUEST ACKNOWLEDGE message mainly includes resource allocation assurance, a default D2D RACH preamble for establishing a random connection between the DUE and the new target DUE and other parameters such as an access parameter of D2D unicasting. 

[0074] In step 8, the cluster head configures and then transmits configuration information to the DUE and the new target DUE. Specifically, the cluster head may generate RRCConnectionReconfiguration message including a mobilityControlInformation message. The RRCConnectionReconfiguration message mainly includes resource allocation, a modulation and coding scheme (MCS), a HARQ of D2D unicasting, an SN STATUS TRANSFER message which is a frame number reception status transmitted to a PDCP layer of the new target DUE. 



	As a result, the argued claimed limitations read upon references cited.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 is directed to a “cellular network”. After reciting the “cellular network” and “a first User Equipment” (and components of the first UE), claim 34 recites “and further comprising” in line 19 of claim 34, and after reciting “a second User Equipment” (and components of the second UE), claim 34 recites “and further comprising” in line 55 of claim 34. Applicant is suggested to amend recitations of “and further comprising” to --and the cellular network further comprising-- for clarification purposes.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

	Claim 19 recites “a predetermined UE” in lines 10 and 16 of claim 19, respectively. Claim 19 further recites “the predetermined UE” in line 22. It is unclear whether “the predetermined UE” is directed to the “predetermined UE” recited in line 10 or line 16.

	Dependent claims 22-31 depend on claim 19 and fail to cure the above deficiency, and therefore are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 8, 10, 11, 13, 14, 16 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2017/0273055 A1, hereinafter Xu) in view of WO 2015/051843 (hereinafter WO’843).

Regarding claim 1, Xu discloses a User Equipment -UE- for a cellular network (Fig. 2, 3 and 7, paragraph 35, 51 and 104, “UE 200 may be served as a cluster head”, paragraph 36, “The communication unit 210 may perform D2D communication under a cellular communication protocol”, such that the UE cluster head operates in cellular network), the UE comprising 
a first interface for UE-to-Basestation communication configured to communicate with a base station of the cellular network (paragraph 31, “cluster head in the present disclosure is a DUE within the cluster which maintains a link with a network side”, paragraph 65, “The eNB allocates resources to the DUE and the new target DUE, and transmits necessary information to the cluster head”, paragraph 71, “the cluster head transmits a SWITCH REQUEST message to the eNB”, therefore, Xu discloses communication unit (first interface) to communicate with a base station), and 
communication unit 210 may perform D2D communication under a cellular communication protocol with multiple UEs (for example, DUEL DUE2 and DUE4 shown in FIG. 1”, paragraph 42, “UE 200 served as the cluster head DUE5 may configure the resources (and optionally the MCS) for performing the D2D communication for DUE2 and DUE4 in the cluster”, such that the cluster head DUE includes a second interface to communicate with D2D devices (UE-to-UE communication) in a cluster (UE-Group)), 
wherein the UE is configured to receive via its first interface configuration data (paragraph 73, “the eNB prepares for switching and transmits a SWITCH REQUEST ACKNOWLEDGE message to the CH, the SWITCH REQUEST ACKNOWLEDGE message carries information required by switching the D2D communication mode by the DUE. The SWITCH REQUEST ACKNOWLEDGE message mainly includes resource allocation assurance, a default D2D RACH preamble for establishing a random connection between the DUE and the new target DUE and other parameters such as an access parameter of D2D unicasting”) and configured to send control information to the one or more other UEs for informing them how to configure their respective second interface (paragraph 74, “the cluster head configures and then transmits configuration information to the DUE and the new target DUE. Specifically, the cluster head may generate RRCConnectionReconfiguration message including a mobilityControlInformation message. The RRCConnectionReconfiguration message mainly includes resource allocation, a modulation and coding scheme (MCS), a HARQ of D2D unicasting, an SN STATUS TRANSFER message which is a frame number reception status transmitted to a PDCP layer of the new target DUE”, paragraph 78, D2D communication is the communication unit 310 may transmit a D2D RA preamble to DUE4 through D2D RACH based on the assistance information”), and configured to coordinate, via the second interface, an intra-group communication between the one or more other UEs within the UE-Group (paragraphs 31, 42 and 74, cluster head DUE coordinate resources).
Xu does not expressly disclose the cluster head DUE (UE) is configured to receive via its first interface configuration data for configuring its second interface.
In an analogous art, WO’843 discloses a base station transmits a cluster head configuration message to a cluster head mobile station (MS) to provide “configuration information in order to configure the MS as cluster head, such as confirming or identifying resources that are to be used to transmit reference signals, identify a set of resources that may be available to the cluster for (D2D) communications, e.g., in the event that there are adjacent clusters, in order to avoid interference between clusters” (paragraph 46). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the configuration information transmitted to the cluster DUE from an eNB as disclosed by Xu to configure the cluster head based on resources specified in the configuration information as disclosed by WO’843 to configure the cluster head DUE with available resource and to avoid potential interference.

Regarding claim 2, Xu in view of WO’843 further discloses the UE is configured to allocate physical resources of the second interface to members of the UE-Group so as to coordinate the intra-group communication within the UE-Group (see Xu, paragraph 74, “the cluster head configures and then transmits configuration information to the DUE and the new target DUE”, wherein the configuration data contains physical resource assignments for UE-to-UE communication between the UE and one or more of the other UEs of the UE-Group to which the UE belongs, and/or physical resource assignments for UE-to-UE communication between two or more of the other UEs of the UE-Group to which the UE belongs whereas the UE may or may not be part of the UE-to-UE communication, or wherein the configuration data contains physical resource assignments for UE-to-UE communication between the UE and at least one further UE that is not part of the UE-Group to which the UE belongs and/or between the UE and at least one further UE-Group, and/or physical resource assignments for UE-to-UE communication between one of the other UEs of the UE-Group to which the UE belongs and the at least one further UE that is not part of the UE-Group to which the UE belongs, or wherein the physical resources are pre-allocated by the cellular network (see Xu, paragraph 45, “the predetermined D2D communication resource pool is specified by the base station equipment in advance, for example, the predetermined D2D communication resource pool is specified through a RRC message, and UE 200 can update information in the resource pool by a RRC message transmitted by the base station again. In this example, UE 200 can allocate the resources for the D2D user without the assistance of the base station equipment”, i.e., the physical resources are pre-allocated by the cellular network).

Regarding claim 4, Xu in view of WO’843 further discloses the UE is further configured to receive first predetermined data via the second interface, and to relay said first predetermined data to the base station via the first interface, or to receive second predetermined data via the first interface from the base station, and to relay said second predetermined data via the second interface (see Xu, paragraphs 73-74, the cluster head DUE receives resource configuration 

Regarding claim 5, Xu in view of WO’843 further discloses said second predetermined data is at least one of a configuration data or a user data (see Xu, paragraphs 73-74, data being configuration data). Xu and WO’843 do not expressly disclose said first data is at least one of a configuration data or a user data. However, since claim 4, which claim 5 depends upon, is directed the UE relaying said first predetermined data or said second predetermined data (alternative options), and Xu in view of WO’843 discloses the UE relays configuration data from eNB to other DUEs within the cluster (said second predetermined data), limitations regarding the first predetermined data have not been given patentable weight.

Regarding claim 8, Xu in view of WO’843 discloses the limitations of claim 1 as applied above. Xu in view of WO’843 further discloses the UE is configured to send a request message to the base station to provide the configuration data that enables the UE to coordinate the intra-group communication within the UE-Group (see Xu, paragraph 71, “the cluster head transmits a SWITCH REQUEST message to the eNB” and paragraph 72, the eNB transmits configuration information to the cluster head in response to the request), wherein the request message comprises at least one of a reconfiguration request message comprising a request to provide system information comprising the configuration data for the UE-to-UE communication within the UE Group, a service request message, or an interest indication message (see Xu, paragraph 71, “the SWITCH REQUEST message carries necessary information for performing the D2D unicasting communication by the DUE. The necessary information may include for example, an ID of the DUE, an ID of the new target DUE and radio access bearer context (E-RAB context) which mainly includes necessary addressing information for a radio network layer (RNL) and a transmission network layer (TNL) and a QoS configuration file of radio access bearer”).
Xu does not expressly disclose the request message is to the base station to request the base station to be authorized and/or allowed to coordinate the intra-group communication within the UE-Group.
WO’843 discloses a mobile station transmits capability information to a base station (i.e., request to be a cluster head of a cluster) (paragraphs 42-43) and in response, the base station transmits information indicating a selected cluster head (paragraph 46), such that the mobile station requests to be allowed to perform cluster head function. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the cluster head DUE of Xu to request to be selected as cluster head to be allowed to perform coordination in a cluster as disclosed by WO’843 to select cluster head based on capability of potential cluster heads to ensure network quality.                                                                                                                                                                                                                                                                                                                                                                                                    

Regarding claim 10, Xu in view of WO’843 further discloses the UE is configured to receive one or more response messages from the base station (see Xu, paragraph 73, “eNB prepares for switching and transmits a SWITCH REQUEST ACKNOWLEDGE message to the CH”), wherein said one or more response messages comprise at least a portion of the configuration data, and wherein the at least a portion of the configuration data comprises at least system information with configuration details for the intra-group communication within the UE-Group, and/or wherein the one or more response messages comprise configuration information for at least one of a transmission and/or reception handling and/or transmission and/or reception the SWITCH REQUEST ACKNOWLEDGE message carries information required by switching the D2D communication mode by the DUE. The SWITCH REQUEST ACKNOWLEDGE message mainly includes resource allocation assurance, a default D2D RACH preamble for establishing a random connection between the DUE and the new target DUE and other parameters such as an access parameter of D2D unicasting” (i.e., system information with configuration details for the intra-group communication within the UE-Group)).

Regarding claim 11, Xu in view of WO’848 further discloses the UE is configured to transmit control information to the base station, the control information comprising at least one of a status information regarding the intra-group communication within the UE-Group to which the UE belongs, a scheduling request requesting the physical resources for the intra-group communication within the UE-Group and/or for the UE-to-Basestation communication, a channel state information, or a signal strength measurement, or an interference measurement, or a Power Headroom or Power Control Reporting, or a timing advance value, or sensing information, or channel busy ratio, or channel occupancy ratio, or positioning information, or a suggested semi-persistent scheduling pattern, or control information configuring a discontinuous reception cycle (DRX) to be used by UE members of the group (see Xu, paragraph 44, “UE 200 transmits switch request information to the base station equipment in a case that the quality of the link meets the predetermined condition, to reduce system overhead. Here, the switch request information may include at least one of a QoS requirement, a buffer status and an interference condition of a current service of DUE2 received from DUE2”).

Regarding claim 13, Xu in view of WO’843 discloses the limitations of claim 1 as applied above. Xu in view of WO’843 further disclose the UE is configured to provide control information to the other UEs within the UE-Group (see Xu, paragraph 74). 
Xu does not expressly disclose said control information is to announce a Group-Management-Functionality of the UE towards the other UEs.
WO’843 discloses the cluster head is configured to broadcast a notification indicating itself being a cluster head to other mobile stations for the mobile stations to identify the resources for cluster reference signals to allow slave MSs to synchronize to the cluster head, and thereby decrease interference or collisions between MSs in the cluster (paragraphs 47-49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the cluster head of Xu to broadcast information indicating cluster head status to other MSs/DUEs as disclosed by WO’843 for the DUEs within the cluster to recognize the cluster head status and synchronize information with the cluster head.

Regarding claim 14, Xu in view of WO’843 further discloses the UE is configured to exchange control data and/or user data via its second interface with at least one or more of the other UEs within the UE-Group, wherein the UE is configured to exchange the control data and/or user data directly with a first other UE, and/or to exchange the control data and/or user data with the first other UE via a second other UE (see Xu, paragraphs 68-69, cluster head 

Regarding claim 16, Xu in view of WO’843 further discloses the UE is configured to send the physical resource assignments for the intra-group communication to at least one of the other UEs within the UE-Group (see Xu, paragraph 66, “cluster head transmits required configuration information to the DUE and the new target DUE, and assists the DUE in establishing D2D unicasting communication with the new target DUE” and paragraph 74, “The RRCConnectionReconfiguration message mainly includes resource allocation, a modulation and coding scheme (MCS), a HARQ of D2D unicasting, an SN STATUS TRANSFER message which is a frame number reception status transmitted to a PDCP layer of the new target DUE”).

Regarding claim 32, Xu discloses a base station for a cellular network (paragraph 28, “a base station in the present disclosure may for example be an eNodeB”, paragraph 117, “cluster head has a traditional cellular communication link with the base station”, such that the base station provides service in cellular network), wherein the base station is configured to 
communicate with one or more User Equipments - UEs - of a UE-Group (paragraph 117, the base station communicates with the cluster head of a cluster (UE-Group), paragraph 124, the base station communicates with a DUE of the cluster), 
wherein a first UE (Fig. 2, 3 and 7, paragraph 35, 51 and 104, “UE 200 may be served as a cluster head”, paragraph 36, “The communication unit 210 may perform D2D communication under a cellular communication protocol”, such that the UE cluster head operates in cellular network)
cluster head in the present disclosure is a DUE within the cluster which maintains a link with a network side”, paragraph 65, “The eNB allocates resources to the DUE and the new target DUE, and transmits necessary information to the cluster head”, paragraph 71, “the cluster head transmits a SWITCH REQUEST message to the eNB”, therefore, Xu discloses communication unit (first interface) to communicate with a base station), and 
a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE-Group to which the first UE belongs (paragraph 36, “communication unit 210 may perform D2D communication under a cellular communication protocol with multiple UEs (for example, DUEL DUE2 and DUE4 shown in FIG. 1”, paragraph 42, “UE 200 served as the cluster head DUE5 may configure the resources (and optionally the MCS) for performing the D2D communication for DUE2 and DUE4 in the cluster”, such that the cluster head DUE includes a second interface to communicate with D2D devices (UE-to-UE communication) in a cluster (UE-Group)), 
wherein the first UE is configured to receive via its first interface configuration data (paragraph 73, “the eNB prepares for switching and transmits a SWITCH REQUEST ACKNOWLEDGE message to the CH, the SWITCH REQUEST ACKNOWLEDGE message carries information required by switching the D2D communication mode by the DUE. The SWITCH REQUEST ACKNOWLEDGE message mainly includes resource allocation assurance, a default D2D RACH preamble for establishing a random connection between the DUE and the new target DUE and other parameters such as an access parameter of D2D unicasting”), and configured to send control information to the one or more other UEs for the cluster head configures and then transmits configuration information to the DUE and the new target DUE. Specifically, the cluster head may generate RRCConnectionReconfiguration message including a mobilityControlInformation message. The RRCConnectionReconfiguration message mainly includes resource allocation, a modulation and coding scheme (MCS), a HARQ of D2D unicasting, an SN STATUS TRANSFER message which is a frame number reception status transmitted to a PDCP layer of the new target DUE”, paragraph 78, D2D communication is performed between a DUE and new target DUE, paragraph 58, “the communication unit 310 may transmit a D2D RA preamble to DUE4 through D2D RACH based on the assistance information”), and configured to coordinate, via the second interface, an intra-group communication between the one or more other UEs within the UE-Group (paragraphs 31, 42 and 74, cluster head DUE coordinate resources), 
wherein a second UE (Fig. 3 and paragraph 51, “ordinary” UE)
has a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE-Group to which the second UE belongs (paragraph 54, “communication unit 310 may transmit the modulated and coded data to be transmitted to DUE4 by the resources, so as to perform the D2D communication”; paragraphs 96-97 and Fig. 6, cluster (group) with cluster head and slave DUE, i.e., a cluster head with transmitting and receiving unit(s) to communicate with slave DUE in a DUE cluster (UE group)), 
wherein the second UE is configured to communicate via its second interface with at least one or more of the other UEs of the UE-Group Group (paragraphs 54, 104 and 108, DUE communicates with other DUE via communication units for D2D communications), wherein the 
wherein the second UE comprises two communication paths (paragraphs 13, D2D and cellular; paragraph 113, “a scenario of switching from the D2D communication mode to the traditional cellular communication mode”, such that the UE operates in D2D mode (first path) and cellular mode (second path)), 
wherein for a first communication path, the second UE is configured to communicate via its second interface with at least one or more of the other UEs of the UE-Group, wherein the communication is coordinated by the first UE (paragraphs 104 and 108, DUE utilizes D2D communication units to communicate with other DUE (i.e., communicate with cluster head)), wherein the communication is coordinated by the first UE (paragraphs 104-108 and 114-116, cluster (UE-group) coordinated by the cluster head), and 
for a second communication path, the second UE is configured to communicate directly with the base station (Fig. 6 and paragraph 96, slave UE connects directly to base station; paragraph 124 and Fig. 8, step 7, RRC connection established between the slave DUE and the base station directly), and wherein for the second communication path the communication is coordinated by the base station (paragraphs 107-108, slave DUE receives response information originated by base station, paragraphs 124-127 and Fig. 8, base station setup connection with the slave DUE), and 
wherein the second UE is configured to get assigned physical resources of the second interface from the first UE for an intra-group communication within the UE-Group, wherein the physical resources of the first interface are assigned by the cellular network (paragraph 45, “UE 200 can allocate the resources for the D2D user without the assistance of the base station equipment. In a case that the cluster head UE 200 also receives a D2D communication requirement between other DUEs managed by UE 200, the configuration unit 220 operates as a scheduler, the scheduler operates for example in a RRC layer or a MAC layer, and determines a communication resource for the other DUEs based on at least one of the quality of a link between the other DUEs, a QoS requirement of a service, a buffer status and an interference condition”, i.e., D2D user (i.e., slave DUE) is allocated resources specified by base station; paragraph 52, D2D communication utilizing cellular protocol), 
wherein the base station comprises 
a first mode in which the base station coordinates the intra-group communication with the one or more UEs of the UE-Group (paragraph 44, “base station equipment feedbacks a RRC message including the resource allocation information for the D2D communication between DUE2 and DUE4 to UE 200”).
Xu does not expressly disclose the cluster head DUE (the first UE) is configured to receive via its first interface configuration data for configuring its second interface, the second UE has a first interface for UE-to-Basestation communication configured to communicate with the base station of the cellular network, wherein the second UE is configured to communicate via its first interface directly with the base station, and the base station comprises a second mode in which the base station is configured to appoint the first UE for coordinating the intra-group communication within the UE-Group.
In an analogous art, WO’843 discloses a base station transmits a cluster head configuration message to a cluster head mobile station (MS) to provide “configuration information in order to configure the MS as cluster head, such as confirming or identifying resources that are to be used to transmit reference signals, identify a set of resources that may be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the configuration information transmitted to the cluster DUE from an eNB as disclosed by Xu to select cluster head by a base station and to configure the cluster head based on resources specified in the configuration information as disclosed by WO’843 to select cluster head based on capability of potential cluster heads to ensure network quality, and to configure the cluster head DUE with available resource and to avoid potential interference.
Xu and WO’843 do not expressly disclose the second UE comprises a first interface for UE-to-Basestation communication configured to communicate with a base station of the cellular network and the second UE is configured to communicate via its first interface directly with the base station the UE is configured to communicate via its first interface directly with the base station.
However, Xu in view of WO’843 discloses the cluster head DUE includes a first interface for communicating with a base station (see Xu, paragraphs 106-107 and 124-127) and the slave DUE is configured to communicate via both D2D connection and traditional cellular communication (see Xu, paragraph 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slave DUE of Xu in view of WO843 to include additional network communication units to communicate with base 

Regarding claim 33, Xu in view of WO’843 discloses the limitations of claim 32 as applied above. Xu in view of WO’843 further discloses the base station is configured to send configuration data to the appointed first UE, wherein said configuration data contains information for the appointed first UE how to configure its communication interface for the intra-group communication so as to coordinate the communication between the one or more UEs of the UE-Group, wherein the base station is configured to provide to the appointed first UE physical resources for the intra-group communication between the one or more UEs of the UE Group UE-Group, and wherein said physical resources are pre-allocated by the cellular network (see Xu, paragraph 45, “predetermined D2D communication resource pool is specified by the base station equipment in advance” and “the predetermined D2D communication resource pool is specified through a RRC message, and UE 200 can update information in the resource pool by a RRC message transmitted by the base station again”).
Xu does not expressly disclose said configuration data contains information for the appointed first UE how to configure its communication interface for the intra-group communication so as to coordinate the communication between the one or more UEs of the UE-Group.
WO’843 discloses a base station transmits a cluster head configuration message to a cluster head mobile station (MS) to provide “configuration information in order to configure the MS as cluster head, such as confirming or identifying resources that are to be used to transmit reference signals, identify a set of resources that may be available to the cluster for (D2D) 

Regarding claim 34, Xu discloses cellular network (Abstract, paragraphs 28 and 62) comprising: 
a first User Equipment - UE - for a cellular network UE (Fig. 2, 3 and 7, paragraph 35, 51 and 104, “UE 200 may be served as a cluster head”, paragraph 36, “The communication unit 210 may perform D2D communication under a cellular communication protocol”, such that the UE cluster head operates in cellular network), the first UE comprising 
a first interface for UE-to-Basestation communication configured to communicate with a base station of the cellular network (paragraph 31, “cluster head in the present disclosure is a DUE within the cluster which maintains a link with a network side”, paragraph 65, “The eNB allocates resources to the DUE and the new target DUE, and transmits necessary information to the cluster head”, paragraph 71, “the cluster head transmits a SWITCH REQUEST message to the eNB”, therefore, Xu discloses communication unit (first interface) to communicate with a base station), and 
a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE-Group to which the first UE belongs (paragraph 36, communication unit 210 may perform D2D communication under a cellular communication protocol with multiple UEs (for example, DUEL DUE2 and DUE4 shown in FIG. 1”, paragraph 42, “UE 200 served as the cluster head DUE5 may configure the resources (and optionally the MCS) for performing the D2D communication for DUE2 and DUE4 in the cluster”, such that the cluster head DUE includes a second interface to communicate with D2D devices (UE-to-UE communication) in a cluster (UE-Group)), 
wherein the first UE is configured to receive via its first interface configuration data (paragraph 73, “the eNB prepares for switching and transmits a SWITCH REQUEST ACKNOWLEDGE message to the CH, the SWITCH REQUEST ACKNOWLEDGE message carries information required by switching the D2D communication mode by the DUE. The SWITCH REQUEST ACKNOWLEDGE message mainly includes resource allocation assurance, a default D2D RACH preamble for establishing a random connection between the DUE and the new target DUE and other parameters such as an access parameter of D2D unicasting”), and configured to send control information to the one or more other UEs for informing them how to configure their respective second interface (paragraph 74, “the cluster head configures and then transmits configuration information to the DUE and the new target DUE. Specifically, the cluster head may generate RRCConnectionReconfiguration message including a mobilityControlInformation message. The RRCConnectionReconfiguration message mainly includes resource allocation, a modulation and coding scheme (MCS), a HARQ of D2D unicasting, an SN STATUS TRANSFER message which is a frame number reception status transmitted to a PDCP layer of the new target DUE”, paragraph 78, D2D the communication unit 310 may transmit a D2D RA preamble to DUE4 through D2D RACH based on the assistance information”), and configured to coordinate, via the second interface, an intra-group communication between the one or more other UEs within the UE-Group (paragraphs 31, 42 and 74, cluster head DUE coordinate resources), 
and further comprising 
a second User Equipment - UE - for the cellular network (Fig. 3 and paragraph 51, “ordinary” UE), the second UE comprising 
a second interface for UE-to-UE communication configured to communicate with one or more other UEs of the UE Group UE-Group to which the first and second UE belong (paragraph 54, “communication unit 310 may transmit the modulated and coded data to be transmitted to DUE4 by the resources, so as to perform the D2D communication”; paragraphs 96-97 and Fig. 6, cluster (group) with cluster head and slave DUE, i.e., a cluster head with transmitting and receiving unit(s) to communicate with slave DUE in a DUE cluster (UE group)), 
wherein the second UE is configured to communicate via its second interface with at least one or more of the other UEs of the UE-Group, wherein the communication is coordinated by the first UE (paragraphs 54, 104 and 108, DUE communicates with other DUE via communication units for D2D communications), wherein the communication is coordinated by the first UE group (paragraph 130, resource allocated by cluster head DUE), 
wherein the second UE comprises two communication paths (paragraphs 13, D2D and cellular; paragraph 113, “a scenario of switching from the D2D communication mode to the traditional cellular communication mode”, such that the UE operates in D2D mode (first path) and cellular mode (second path)), wherein 
for a first communication path, the second UE is configured to communicate via its second interface with at least one or more of the other UEs of the UE-Group (paragraphs 104 and 108, DUE utilizes D2D communication units to communicate with other DUE (i.e., communicate with cluster head)), wherein the communication is coordinated by the first UE (paragraphs 104-108 and 114-116, cluster (UE-group) coordinated by the cluster head), and 
for a second communication path, the second UE is configured to communicate directly with the base station (Fig. 6 and paragraph 96, slave UE connects directly to base station; paragraph 124 and Fig. 8, step 7, RRC connection established between the slave DUE and the base station directly), and 
wherein for the second communication path the communication is coordinated by the base station (paragraphs 107-108, slave DUE receives response information originated by base station, paragraphs 124-127 and Fig. 8, base station setup connection with the slave DUE), and 
wherein the second UE is configured to get assigned physical resources of the second interface from the first UE for an intra-group communication within the UE-Group, wherein the physical resources of the first interface are assigned by the cellular network (paragraph 45, “UE 200 can allocate the resources for the D2D user without the assistance of the base station equipment. In a case that the cluster head UE 200 also receives a D2D communication requirement between other DUEs managed by UE 200, the configuration unit 220 operates as a scheduler, the scheduler operates for example in a RRC layer or a MAC layer, and determines a communication resource for the other DUEs based on at least one of the quality of a link between the other DUEs, a QoS requirement of a service, a buffer status and an interference condition”, i.e., D2D user (i.e., slave DUE) is allocated resources specified by base station; paragraph 52, D2D communication utilizing cellular protocol), 
and further comprising 
a base station for the cellular network (paragraph 28, “a base station in the present disclosure may for example be an eNodeB”, paragraph 117, “cluster head has a traditional cellular communication link with the base station”, such that the base station provides service in cellular network), wherein the base station is configured to 
communicate with one or more User Equipments - UEs - of the UE-Group (paragraph 117, the base station communicates with the cluster head of a cluster (UE-Group), paragraph 124, the base station communicates with a DUE of the cluster), wherein the base station comprises 
a first mode in which the base station coordinates the intra-group communication with the one or more UEs of the UE Group UE-Group (paragraph 44, “base station equipment feedbacks a RRC message including the resource allocation information for the D2D communication between DUE2 and DUE4 to UE 200”).
Xu does not expressly disclose the cluster head DUE (the first UE) is configured to receive via its first interface configuration data for configuring its second interface, the second UE has a first interface for UE-to-Basestation communication configured to communicate with the base station of the cellular network, wherein the second UE is configured to communicate via its first interface directly with the base station, and the base station comprises a second mode in 
In an analogous art, WO’843 discloses a base station transmits a cluster head configuration message to a cluster head mobile station (MS) to provide “configuration information in order to configure the MS as cluster head, such as confirming or identifying resources that are to be used to transmit reference signals, identify a set of resources that may be available to the cluster for (D2D) communications, e.g., in the event that there are adjacent clusters, in order to avoid interference between clusters” (paragraph 46). WO’843 discloses the base station may be operated in a normal (cellular or infrastructure) mode and may select and configure one or more MSs to be a cluster head (or master MS) for the cluster (paragraph 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the configuration information transmitted to the cluster DUE from an eNB as disclosed by Xu to select cluster head by a base station and to configure the cluster head based on resources specified in the configuration information as disclosed by WO’843 to select cluster head based on capability of potential cluster heads to ensure network quality, and to configure the cluster head DUE with available resource and to avoid potential interference.
Xu and WO’843 do not expressly disclose the second UE comprises a first interface for UE-to-Basestation communication configured to communicate with a base station of the cellular network and the second UE is configured to communicate via its first interface directly with the base station.
However, Xu in view of WO’843 discloses the cluster head DUE includes a first interface for communicating with a base station (see Xu, paragraphs 106-107 and 124-127) and .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of WO’843 as applied to claim 1 above, and further in view of Nguyen et al. (US 2016/0037322 A1, hereinafter Nguyen).

Regarding claim 3, Xu in view of WO’843 discloses the limitations of claim 1 as applied above. Xu and WO’843 do not expressly disclose the first interface of the UE is configured to operate on a first frequency, and the second interface of the UE is configured to operate on a second frequency.
In an analogous art, Nguyen discloses a D2D-UE comprises a transmitter for Long Term Evolution (LTE) cellular uplink communication, a D2D transmitter for D2D communication (paragraph 41), a LTE receiver for cellular downlink communication and a D2D receiver for D2D communication (paragraph 49), wherein a first frequency F1 is assigned for cellular service provided by a base station (paragraph 115), and a second frequency F3 is provided for D2D communications between D2D-UEs (paragraph 116). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the cellular communication units and D2D communication units of Xu in view of WO’843 to .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of WO’843 as applied to claim 4 above, and further in view of Reddy et al. (US 2004/0127214 A1, hereinafter Reddy).

Regarding claim 6, Xu in view of WO’843 discloses the limitations of claim 4 as applied above. Xu and WO’843 do not expressly disclose the UE is configured to decide, based on a decision criterion, whether to relay the first or second predetermined data, wherein said decision criterion is at least one of a data size, a QoS parameter, a radio bearer parameter, a requested bit rate, the maximum delay, a combined constraint, or a jitter constraint of the predetermined data to be relayed.
In an analogous art, Reddy discloses a wireless transmit/receive unit (WTRU) is configured to communicate in cellular network and peer-to-peer network (Abstract), wherein the WTRU is configured to decide whether to relay data from another WTRU to cellular network based on QoS threshold (paragraphs 45, 51 and 54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the cluster head DUE of Xu in view of WO’843 to relay data based on QoS threshold (parameter) as disclosed by Reddy to allow the cluster head DUE to relay data from slave DUE to base station while maintaining QoS to a predetermined threshold.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of WO’843 as applied to claim 1 above, and further in view of Vannithamby et al. (US 2014/0092833 A1, hereinafter Vannithamby).

Regarding claim 7, Xu in view of WO’843discloses the limitations of claim 1 as applied above. Xu in view of WO’843 discloses the UE is configured to receive information from the base station via the first interface, wherein the information includes a radio resource configuration message with configuration details related to the UE-Group, wherein the system information received from the base station comprises an indicator to support a Group-Management-Functionality and/or a Group Communication Functionality in the cell served by the base station, and/or a system information block with configuration details related to the Group Management Function and/or the Group Communication Function and/or a radio resource configuration message with configuration details related to the UE-Group (see Xu, paragraph 73, system information from base station includes configuration for the cluster).
Xu and WO’843 do not expressly disclose the UE is configured to receive system information from the base station via the first interface via at least one of a broadcast information on a physical broadcast channel, via system information on a physical data channel, or via a dedicated Radio Resource Control (RRC) message on a physical data channel.
In an analogous art, Vannithamby discloses an eNodeB generate and transmit cluster head information in an SIB (paragraphs 22 and 24), wherein the eNodeB broadcasts (via                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            broadcast channel) cluster head information for a MTC device cluster (paragraphs 38-39 and Fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the configuration related to UE-Group to cluster head .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of WO’843 as applied to claim 1 above, and further in view of Hou et al. (US 2019/0335348 A1, hereinafter Hou).

Regarding claim 12, Xu in view of WO’843 discloses the limitations of claim 1 as applied above. Xu in view of WO’843 further discloses the UE is configured to provide a synchronization and/or physical broadcast channel and/or system information on a sidelink data channel to other UEs within the UE-Group and/or to other UEs outside the UE-Group that are interested in being connected to the UE-Group to which the UE belongs (see Xu, paragraph 74, cluster head transmits configuration to other DUEs).
Xu and WO’843 do not expressly disclose wherein the synchronization signal and/or physical broadcast channel and/or system information on the sidelink data channel contains a Group Identity, wherein the Group Identity was previously assigned to the UE by the base station via control signaling.
In an analogous art, Hou discloses a transmission vehicular UE is configured to receive a group identifier for V2X communications from a serving base station, and to broadcast the group identifier to receiving vehicular UEs within a certain range around the transmission vehicular UE, to avoid unnecessary reception based on the group identifier (paragraphs 19, 101 and 162-163). It would have been obvious to one having ordinary skill in the art before the effective filing .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of WO’843 as applied to claim 1 above, and further in view of Chen et al. (US 2015/0223217 A1, hereinafter Chen).

Regarding claim 15, Xu in view of WO’843 discloses the limitations of claim 1 as applied above. Xu and WO’843 do not expressly disclose the UE is configured to receive, via its second interface, a scheduling request information and/or a suggested Semi-Persistent Scheduling Pattern and/or sensing information and/or channel busy ratio, and/or channel occupancy ratio, from at least one of the other UEs within the UE-Group, when said at least one other UE intends to send predetermined data to at least another one of the other UEs within the UE-Group, or when said at least one other UE intends to send predetermined data to the base station via the UE.
In an analogous art, Chen discloses when a D2D UE in a D2D group has a demand for D2D data transmission, the D2D UE may transmit a resource request to a coordinator D2D UE to reduce interference generated by other UEs (paragraph 49), wherein the coordinator D2D UE responds with resource allocation information including scheduling information to allow the D2D UE to perform D2D transmission to another D2D UE (paragraphs 56 and 62, Fig. 6A and .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of WO’843 as applied to claim 1 above, and further in view of Park et al. (US 2013/0046841 A1, hereinafter Park).

Regarding claims 17-18, Xu in view of WO’843 discloses the limitations of claim 1 as applied above. Xu in view of WO’843 discloses a target DUE joining the cluster (see Xu, paragraphs 30-33 and Fig. 1, DUE2 joining the cluster as a new target DUE).
Xu and WO’843 do not expressly disclose the UE is configured to receive, via its second interface, a connection setup request message from a foreign UE that is not part of the UE-Group to which the UE belongs, said connection setup request message indicating towards the UE that the foreign UE wants to join the UE-Group to which the UE belongs, wherein the connection setup request message contains at least one of a control information, a UE identity from the foreign UE, a Group Identity of the UE-Group the foreign UE wants to join, a suggested identity within the UE-Group and/or suggested position within the UE-Group and/or a request for at least one of the following: a service, a bearer, a logical channel, a Quality of Service, a data transmission, a data rate for within the UE-Group or for transmission towards the predetermined UE to be relayed to the base station, 

In an analogous art, Park discloses a method and system for M2M communication devices (Abstract), wherein a M2M device receiving information about a group head can determine to join as a member by sending a join request message (paragraphs 80, 87 and 98), wherein the request message includes identifier of the M2M device (p. 10, Table 13), and in response, the group head transmits a response message to the M2M device (paragraphs 80, 97 and 104), wherein the response message includes assigned group identity information (p. 10, Table 14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the cluster head DUE of Xu in view of WO’843 to process request to join D2D group and to provide response to requesting D2D devices, as disclosed by Park to enhance efficiency of joining D2D group based on identifiers.

s 19-22, 24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu.

Regarding claim 19, Xu discloses a User Equipment -UE- for a cellular network (Fig. 3 and paragraph 51, “ordinary” UE), the UE comprising 
a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE-Group to which the UE belongs (paragraph 54, “communication unit 310 may transmit the modulated and coded data to be transmitted to DUE4 by the resources, so as to perform the D2D communication”; paragraphs 96-97 and Fig. 6, cluster (group) with cluster head and slave DUE, i.e., a cluster head with transmitting and receiving unit(s) to communicate with slave DUE in a DUE cluster (UE group)), 
wherein the UE is configured to communicate via its second interface with at least one or more of the other UEs of the UE-Group (paragraphs 54, 104 and 108, DUE communicates with other DUE via communication units for D2D communications), wherein the communication is coordinated by a predetermined UE of the UE-group (paragraph 130, resource allocated by cluster head DUE),
wherein the UE comprises two communication paths (paragraphs 13, D2D and cellular; paragraph 113, “a scenario of switching from the D2D communication mode to the traditional cellular communication mode”, such that the UE operates in D2D mode (first path) and cellular mode (second path)), wherein 
for a first communication path, the UE is configured to communicate via its second interface with at least one or more of the other UEs of the UE-Group (paragraphs 104 and 108, DUE utilizes D2D communication units to communicate with other DUE (i.e., communicate 
for a second communication path, the UE is configured to communicate directly with the base station (Fig. 6 and paragraph 96, slave UE connects directly to base station; paragraph 124 and Fig. 8, step 7, RRC connection established between the slave DUE and the base station directly), and wherein for the second communication path the communication is coordinated by the base station (paragraphs 107-108, slave DUE receives response information originated by base station, paragraphs 124-127 and Fig. 8, base station setup connection with the slave DUE), and 
wherein the UE is configured to get assigned physical resources of the second interface from the predetermined UE for an intra-group communication within the UE-Group, wherein the physical resources of the first interface are assigned by the cellular network (paragraph 45, “UE 200 can allocate the resources for the D2D user without the assistance of the base station equipment. In a case that the cluster head UE 200 also receives a D2D communication requirement between other DUEs managed by UE 200, the configuration unit 220 operates as a scheduler, the scheduler operates for example in a RRC layer or a MAC layer, and determines a communication resource for the other DUEs based on at least one of the quality of a link between the other DUEs, a QoS requirement of a service, a buffer status and an interference condition”, i.e., D2D user (i.e., slave DUE) is allocated resources specified by base station; paragraph 52, D2D communication utilizing cellular protocol).

However, Xu discloses the cluster head DUE includes a first interface for communicating with a base station (paragraphs 106-107 and 124-127) and the slave DUE is configured to communicate via both D2D connection and traditional cellular communication (paragraph 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slave DUE of Xu to include additional network communication units to communicate with base station in order to allow the slave DUE to communicate with both cellular network and D2D network simultaneously using both set of communication units to enhance efficiency.

Regarding claim 22, Xu as applied to claim 21 above further discloses the UE is configured to send predetermined data via the second interface in a manner relayed by the predetermined UE to the base station, or receive predetermined data via the second interface in a manner relayed by the predetermined UE from the base station (paragraph 122, “the target base station transmits a random access response (RA Response) to the cluster head. Specifically, the cluster head receives the RA Response, and records uplink grand (UL Grant), timing advance indication (timing advance indication) and temporary C-RNTI (temporary cell radio network temporary indication) in the switchAssistanceInformation (switch assistance information)” and paragraph 123, “the cluster head transmits a switch response (switch response) to the slave DUE, the switch response includes switchAssistanceInformation. The switch response includes for example UL Grant, Timing advance indication, cell information (for example PLMN (Public Land Mobile Network), a cell ID, a carrier frequency, traditional system information in MIB and SIB), temporary C-RNTI and so on”, such that the cluster head UE transmits received information from the base station to the slave UE).

Regarding claim 24, Xu as applied to claim 21 further discloses the UE is configured by the base station to receive the predetermined data via the first interface directly from the base station and/or configured by the predetermined UE to receive the predetermined data via the second interface in a manner relayed by the predetermined UE from the base station (paragraphs 115-124, slave DUE utilizes configuration information from base station to perform communication with the base station).

Regarding claim 26, Xu as applied to claim 21 further discloses the UE is configured to receive control information from the base station via its first interface and/or from the predetermined UE via its second interface, and wherein the UE is configured to determine from the control information its transmission and reception behavior of its first interface and/or second interface (paragraphs 118 and 123-124, slave DUE receives configuration data from cluster head DUE originated from base station, to switch from D2D connection mode to traditional cellular connection mode).

Regarding claim 27, Xu as applied to claim 21 further discloses the UE decided to use the first interface for direct UE-to-Basestation communication and the UE does not have any transmission resources for the first interface assigned by the base station, the UE is configured to send an uplink random access signal and/or message on a random access channel and/or another 

Regarding claim 28, Xu as applied to claim 21 further discloses the UE is configured to send a connection setup request message via the second interface to the predetermined UE in order to request the predetermined UE to assign physical resources of the second interface and/or to join a UE-Group and/or to send at least a portion of the configuration data and/or control information for UE-to-UE communication within a UE-Group to the UE via the second interface 

Regarding claim 29, Xu as applied to claim 21 further discloses the UE is configured to receive a connection setup response message from the predetermined UE (paragraph 123, switch response received from cluster head DUE), wherein said connection setup response message comprises at least requested control information, wherein the control information comprises at least one of an information as to which services and/or logical channels and/or data bearers and/or data flows and/or service flows are to be relayed in the uplink to the base station in manner relayed by the predetermined UE or to be directly sent from the UE to the base station; information as to a network connection state of the UE that the UE is to use when being connected to a UE-Group;  information about if paging and/or system information and/or system information updates and/or packets of a predetermined size are to be received in the downlink in a manner relayed by the predetermined UE or to be received by the UE directly from the base station; information if the UE is to relay configuration data and/or user data to the predetermined UE via the second interface or to send said configuration data and/or user data directly to the .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Wei et al. (US 2017/0013578 A1, hereinafter Wei).

	Regarding claim 23, Xu discloses the limitations of claim 19 as applied above. Xu does not expressly disclose the UE is configured to decide, based on a predetermined criterion, to send predetermined data via the first interface directly to the base station and/or to send the predetermined data via the second interface in a manner relayed by the predetermined UE to the base station, wherein the UE is configured to receive said predetermined criterion from the base station, and wherein the predetermined criterion comprises at least one of service type, bearer type, message size, periodicity, bit rate, minimum and/or maximum delay demands, a Power Class and/or Power Headroom, the current or past transmission power, a battery status of the UE, the kind of power supply of the UE, a distance and/or pathloss from a base station, or an availability of physical resources assigned to the UE.
	In an analogous art, Wei discloses a UE is configured to receive criteria for transmitting a device-to-device synchronization signal (D2DSS) from a base station (paragraph 129), wherein the criteria includes time, power available at the UE, and signal quality of received signals (paragraph 13), and when criteria is fulfilled, the UE transmits a request to base station to enable transmission of the D2DSS (paragraphs 129-132, Fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the base station of Xu to provide criteria to transmit predetermined message as disclosed by Wei .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhou et al. (US 2013/0250843 A1, hereinafter Zhou).

Regarding claim 25, Xu discloses the limitations of claim 19 as applied above. Xu further discloses for the first communication path the UE is configured to communicate via its second interface with the predetermined UE (Fig. 6 and paragraph 96, slave UE connects directly to base station), and for the second communication path the UE is configured to communicate via the first interface directly with the base station (paragraphs 107-108, slave DUE receives response information originated by base station) and supports for HARQ transmission (retransmission) (paragraphs 75 and 90).
Xu does not expressly disclose wherein the UE is configured to receive via one of its first or second communication paths predetermined data and to also receive via the other one of its first and second communication paths redundancy data for the predetermined data, wherein the redundancy data received via the first communication path is a copy of at least a part of the predetermined data received via the second communication path or a complete copy of the predetermined data, or wherein the predetermined data and the redundancy data together form a FEC-Codeword.
In an analogous art, Zhou discloses a method for D2D retransmission (Abstract), wherein a first D2D device is configured to receive data from a base station via cellular network (paragraph 40), and when data decoding is unsuccessful, the first D2D device receives the data .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Park.

Regarding claim 30, Xu discloses the limitations of claim 19 as applied above. Xu further discloses physical resources are assigned from the cluster head DUE which the slave DUE is joining (paragraph 130).
Xu does not expressly disclose the UE is configured to select one predetermined UE out of a multitude of predetermined UEs based on a signal characteristic of signals received from said multitude of predetermined UEs, and to get assigned physical resources from the selected one of the predetermined UEs.
Park discloses a method for allowing M2M device to select a group head on basis of RSSI of a candidate group head (paragraph 85). Xu in view of Park would allow a selected group head (cluster head) to assign physical resources to slave DUE requesting to join the group. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the group head selection process based on RSSI as disclosed by .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL LAI/Primary Examiner, Art Unit 2645